                                                                Case 2:20-bk-21022-BR   Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45     Desc
                                                                                         Main Document    Page 1 of 53



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Proposed Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8
                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                  9
                                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                 10
                                                                                                   LOS ANGELES DIVISION
                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                    In re                                    Case No. 2:20-bk-21022-BR
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                    GIRARDI KEESE,                           Chapter 7
                                                                 13
                                                                                                Debtor.      EMERGENCY MOTION FOR ORDER:
                                                                 14
                                                                                                             (1) APPROVING COMPROMISE WITH
                                                                 15                                          FRANTZ LAW GROUP, APLC
                                                                                                             PURSUANT TO FEDERAL RULE OF
                                                                 16                                          BANKRUPTCY PROCEDURE 9019;
                                                                 17                                             (2) AUTHORIZING THE ASSIGNMENT
                                                                                                                OF THE ESTATE'S INTERESTS IN THE
                                                                 18                                             SOUTHERN CALIFORNIA GAS LEAK
                                                                                                                LITIGATION FREE AND CLEAR OF
                                                                 19                                             LIENS, CLAIMS AND INTERESTS
                                                                                                                PURSUANT TO 11 U.S.C. § 363; AND
                                                                 20
                                                                                                                (3) AUTHORIZING REJECTION OF THE
                                                                 21                                             ASSUMPTION AND LIEN AGREEMENT
                                                                                                                BETWEEN THE DEBTOR AND ABIR
                                                                 22                                             COHEN TREYZON SALO LLP
                                                                                                                PURSUANT TO 11 U.S.C. § 365
                                                                 23
                                                                                                                MEMORANDUM OF POINTS AND
                                                                 24                                             AUTHORITIES; DECLARATION OF
                                                                                                                ELISSA D. MILLER IN SUPPORT
                                                                 25

                                                                 26                                             Date:    To be set
                                                                                                                Time:    To be set
                                                                 27                                             Ctrm.:   1668 via ZoomGov
                                                                                                                         255 E. Temple Street
                                                                 28                                                      Los Angeles, CA 90012


                                                                      2852950.2                                 1                                MOTION
                                                                Case 2:20-bk-21022-BR   Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45   Desc
                                                                                         Main Document    Page 2 of 53



                                                                  1
                                                                                                             Web Address:   https://cacb.zoomgov.com
                                                                  2                                          Meeting ID:    To be set
                                                                                                             Password:      To be set
                                                                  3                                          Telephone:     To be set
                                                                  4

                                                                  5

                                                                  6 ///

                                                                  7 ///

                                                                  8 ///

                                                                  9 ///

                                                                 10 / / /

                                                                 11 / / /
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 / / /
                               Costa Mesa, California 92626




                                                                 13 / / /

                                                                 14 / / /

                                                                 15 / / /

                                                                 16 / / /

                                                                 17 / / /

                                                                 18 / / /

                                                                 19 / / /

                                                                 20 / / /

                                                                 21 / / /

                                                                 22 / / /

                                                                 23 / / /

                                                                 24 / / /

                                                                 25 / / /

                                                                 26 / / /

                                                                 27 / / /

                                                                 28 / / /


                                                                      2852950.2                             2                                  MOTION
                                                                Case 2:20-bk-21022-BR             Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                                    Desc
                                                                                                   Main Document    Page 3 of 53



                                                                  1

                                                                  2                                                TABLE OF CONTENTS

                                                                  3                                                                                                                            Page
                                                                  4
                                                                      I.      INTRODUCTION .................................................................................................... 1
                                                                  5
                                                                      II.     BACKGROUND ...................................................................................................... 3
                                                                  6
                                                                              A.       The Debtor's Bankruptcy Case..................................................................... 3
                                                                  7
                                                                              B.       The Debtor's Pending Cases........................................................................ 4
                                                                  8
                                                                              C.       The Purported Pre-Petition Agreement with Abir Cohen Treyzon
                                                                  9                    Salo LLP....................................................................................................... 4
                                                                 10           D.       The Settlement Agreement with Frantz ........................................................ 5
                                                                 11 III.
SMILEY WANG-EKVALL, LLP




                                                                              MEMORANDUM OF POINTS AND AUTHORITIES ............................................... 8
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           A.       The Court Can Approve the Settlement Agreement with Frantz Law
                               Costa Mesa, California 92626




                                                                                       Group, APLC ................................................................................................ 8
                                                                 13
                                                                              B.       The Settlement Agreement is Fair and Reasonable ..................................... 9
                                                                 14
                                                                                       1.        The Probability of Success is Uncertain and the Issues are
                                                                 15                              Complex ............................................................................................ 9
                                                                 16                    2.        There Will Be Delay If Resolution is Through Litigation ................... 10
                                                                 17                    3.        The Settlement Agreement is Reasonable and In the Best
                                                                                                 Interest of Creditors ......................................................................... 10
                                                                 18
                                                                                       4.        The Settlement Agreement is in the Best Interest of the
                                                                 19                              Debtor's Clients ............................................................................... 11
                                                                 20           C.       The Court Can Authorize the Assignment Under 11 U.S.C. § 363(b) ........ 11
                                                                 21           D.       The Court May Authorize the Assignment of the Estate's Interests in
                                                                                       Free and Clear of Any Liens and Interests Under 11 U.S.C. § 363(f) ........ 12
                                                                 22
                                                                              E.       Waiver of 14-Day Stay Set Forth in FRBP 6004(h) is Appropriate ............. 14
                                                                 23
                                                                              F.       The Trustee Should Be Authorized to Reject Any Agreements with
                                                                 24                    ACTS.......................................................................................................... 14
                                                                 25 IV.       EMERGENCY RELIEF IS WARRANTED AND APPROPRIATE .......................... 16
                                                                 26 V.        CONCLUSION ...................................................................................................... 16
                                                                 27

                                                                 28


                                                                      2852950.2                                                       i                                                      MOTION
                                                                Case 2:20-bk-21022-BR                 Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                                   Desc
                                                                                                       Main Document    Page 4 of 53



                                                                  1
                                                                                                                    TABLE OF AUTHORITIES
                                                                  2
                                                                                                                                                                                                  Page
                                                                  3

                                                                  4 CASES

                                                                  5 Agarwal v. Pomona Valley Med. Group (In re Pomona Valley Med. Group), 476
                                                                          F.3d 665 (9th Cir. 2007). ....................................................................................... 15
                                                                  6
                                                                    Clear Channel Outdoor, Inc. v. Knupfer (In re PW, LLC), 391 B.R. 25 (B.A.P. 9th
                                                                  7       Cir. 2008). ............................................................................................................. 13
                                                                  8 Diamond Tr. of Estate of Howrey LLP v. Hogan Lovells US LLP (In re Howrey
                                                                         LLP), 950 F.3d 1200 (9th Cir. 2020). ...................................................................... 9
                                                                  9
                                                                    GBL Holding Co., Inc. v. Blackburn/Travis/Cole, Ltd., 331 B.R. 251 (N.D. Tex.
                                                                 10      2005) ..................................................................................................................... 12
                                                                 11 Heller Ehrman LLP v. Davis Wright Tremaine LLP, 4 Cal. 5th 467 (2018). ....................... 9
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re 240 North Brand Partners, Ltd., 200 B.R. 653 (B.A.P. 9th Cir. 1996) ...................... 12
                               Costa Mesa, California 92626




                                                                 13 In re A & C Properties, 784 F.2d 1377 (9th Cir. 1986) ....................................................... 8

                                                                 14 In re America West Airlines, 166 B.R. 908 (Bankr. D. Ariz.1994) ................................... 11

                                                                 15 In re America West Airlines, Inc., 214 B.R. 382 (Bankr. D. Ariz. 1997).............................. 9

                                                                 16 In re Ernst Home Center, Inc., 209 B.R. 974 (Bankr. W.D. Wash. 1997)......................... 12

                                                                 17 In re Hermitage Inn, Inc., 66 B.R. 71 (Bankr. D. Colo. 1986) ............................................. 8

                                                                 18 In re Lahijiani, 325 B.R. 282 (B.A.P. 9th Cir. 2005) ......................................................... 12

                                                                 19 In re Lionel Corp., 722 F.2d 1063 (2d Cir. 1983) ............................................................. 11

                                                                 20 In re MF Global, Inc., 535 B.R. 596 (Bankr. S.D.N.Y. 2015) ............................................ 12

                                                                 21 In re Mickey Thompson Entertainment Group, Inc., 292 B.R. 415 (B.A.P. 9th Cir.
                                                                           2003) ....................................................................................................................... 8
                                                                 22
                                                                    In re Psychrometric Systems, Inc., 367 B.R. 670 (Bankr. D. Colo. 2007). ....................... 12
                                                                 23
                                                                    In re Schmitt, 215 B.R. 417 (B.A.P. 9th Cir. 1997) ............................................................. 8
                                                                 24
                                                                    In re World Health Alternatives, Inc., 344 B.R. 291 (Bankr. D. Del. 2006). ........................ 8
                                                                 25
                                                                    Lubrizol Enter. v. Richmond Metal Finishers, 756 F. 2d 1043 (4th Cir. 1985). ................. 15
                                                                 26
                                                                    NLRB v. Bildisco & Bildisco, 465 U.S. 513 (1984). .......................................................... 14
                                                                 27
                                                                    Unsecured Creditors' Comm. of Robert L. Helms Constr. & Dev. Co., v. Southmark
                                                                 28        Corp., 139 F. 3d 702 (9th Cir. 1998) ..................................................................... 14


                                                                       2852950.2                                                         ii                                                    MOTION
                                                                Case 2:20-bk-21022-BR               Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                                  Desc
                                                                                                     Main Document    Page 5 of 53



                                                                  1 STATUTES

                                                                  2 11 U.S.C. § 303(g) ............................................................................................................. 3

                                                                  3 11 U.S.C. § 362 ................................................................................................................. 4

                                                                  4 11 U.S.C. § 363 ....................................................................................................... passim

                                                                  5 11 U.S.C. § 365 ..................................................................................................... 1, 17, 20

                                                                  6 California Commercial Code § 9610 .......................................................................... 15, 16

                                                                  7 California Commercial Code § 9615 .......................................................................... 15, 16

                                                                  8 FRBP 6004(h) .................................................................................................................. 16

                                                                  9

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2852950.2                                                       iii                                                   MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45            Desc
                                                                                             Main Document    Page 6 of 53



                                                                  1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                  2           Elissa D. Miller, the chapter 7 trustee (the "Trustee") for the bankruptcy estate of

                                                                  3 Girardi Keese (the "Estate"), submits this Emergency Motion for Order: (1) Approving

                                                                  4 Compromise with Frantz Law Group, APLC Pursuant to Federal Rule of Bankruptcy

                                                                  5 Procedure 9019; (2) Authorizing the Assignment of the Estate's Interests in the Southern

                                                                  6 California Gas Leak Litigation Free and Clear of Liens, Claims and Interests Pursuant to

                                                                  7 11 U.S.C. § 363; and (3) Authorizing Rejection of the Assumption and Lien Agreement

                                                                  8 Between the Debtor and Abir Cohen Treyzon Salo LLP Pursuant to 11 U.S.C. § 365 (the

                                                                  9 "Motion"). In support of the Motion, the Trustee submits the following memorandum of

                                                                 10 points and authorities and the attached Declaration of Elissa D. Miller.

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 I.        INTRODUCTION
                               Costa Mesa, California 92626




                                                                 13           Prior to the involuntary petition, Girardi Keese (the "Debtor") was a prominent

                                                                 14 plaintiff's law firm representing clients in the areas of personal injury, defective products,

                                                                 15 sexual abuse, toxic torts, business law, employment law, and aviation law. Pre-petition,

                                                                 16 the Debtor and Frantz Law Group, APLC ("Frantz") jointly represented approximately

                                                                 17 8,200 plaintiffs against Southern California Gas Company in connection with the 2015

                                                                 18 months-long gas leak at Aliso Canyon near Porter Ranch in Los Angeles, California (the

                                                                 19 "Southern California Gas Leak Litigation"). In connection with the joint representation,

                                                                 20 the Debtor and Frantz entered into agreements including (a) the Porter Ranch Agreement

                                                                 21 Frantz Law Group, APLC & Girardi Keese, and (b) the Attorney-Client Contingent Fee

                                                                 22 Agreement Addendum (the "Joint Representation Agreements")1. Collectively, the

                                                                 23 Debtor's and Frantz's jointly represented clients that constitute approximately 22% of the

                                                                 24 total plaintiffs in the Southern California Gas Leak Litigation.

                                                                 25

                                                                 26
                                                                      1
                                                                          The Joint Representation Agreements are confidential. At the Court's request, the
                                                                 27
                                                                    Trustee and/or Frantz will provide copies of the Joint Representation Agreements for in
                                                                 28 camera review.


                                                                      2852950.2                                      1                                       MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45         Desc
                                                                                             Main Document    Page 7 of 53



                                                                  1           Since her appointment, the Trustee and her counsel have diligently worked to

                                                                  2 analyze the Debtor's pending cases. To protect the Debtor's clients, the Trustee and her

                                                                  3 counsel have engaged in discussions with reputable law firms to discuss the possibility of

                                                                  4 transferring some or all of the Debtor's pending cases to qualified and experienced

                                                                  5 counsel.

                                                                  6           The Trustee has reached an agreement with Frantz involving the transfer of the

                                                                  7 Estate's interests in the Southern California Gas Leak Litigation to Frantz, its co-counsel

                                                                  8 in the Southern California Gas Leak Litigation (the "Settlement Agreement"). The Court

                                                                  9 should approve the Settlement Agreement. The Estate's interests in the Southern

                                                                 10 California Gas Leak Litigation implicate an unsettled area of law and other related issues

                                                                 11 which will result in lengthy litigation. The Settlement Agreement resolves these issues
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 and expedites an orderly transition of existing jointly-represented clients to co-counsel
                               Costa Mesa, California 92626




                                                                 13 and maximizes the recovery to the Estate. Moreover, the Settlement Agreement is in the

                                                                 14 best interest of both the Estate's creditors and the Debtor's clients. Not only does the

                                                                 15 Settlement Agreement dramatically reduce litigation costs for the Estate, it also provides

                                                                 16 for a near identical recovery of fees as contemplated in the Joint Representation

                                                                 17 Agreements. The Settlement Agreement also protects the clients and eliminates any

                                                                 18 uncertainty for the clients as to who represents them. In short, the Settlement Agreement

                                                                 19 results in the best possible outcome for the Estate and the Debtor's clients in the

                                                                 20 Southern California Gas Leak Litigation. For these reasons, the Settlement Agreement

                                                                 21 should be approved.

                                                                 22           In connection with the Southern California Gas Leak Litigation, the Trustee

                                                                 23 recently learned that the law firm of Abir Cohen Treyzon Salo, LLP ("ACTS"), has been

                                                                 24 sending mass emails to the Debtor's and Franz's jointly represented clients seeking to

                                                                 25 unethically and improperly solicit their agreement to retain ACTS. ACTS claims that it

                                                                 26 has a pre-petition agreement with the Debtor to be associated into several cases with the

                                                                 27 case files to be transferred to ACTS. However, the files were not transferred due to a

                                                                 28 freeze order issued against ACTS by Judge Thomas M. Durkin, United States District


                                                                      2852950.2                                     2                                       MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45           Desc
                                                                                             Main Document    Page 8 of 53



                                                                  1 Court Judge for the Northern District of Illinois. The freeze order was not lifted until after

                                                                  2 the involuntary petition was filed and the automatic stay was in place. To avoid any

                                                                  3 confusion and with a full reservation of rights, the Trustee also seeks to reject this

                                                                  4 purported pre-petition agreement between the Debtor and ACTS.

                                                                  5

                                                                  6 II.       BACKGROUND
                                                                  7           A.    The Debtor's Bankruptcy Case
                                                                  8           The Debtor is a plaintiff's law firm based in Los Angeles, California. On December

                                                                  9 18, 2020, petitioning creditors Jill O'Callahan, as successor in interest to James

                                                                 10 O'Callahan, Robert M. Keese, John Abassian, Erika Saldana, Virginia Antonio, and

                                                                 11 Kimberly Archie (collectively, the "Petitioning Creditors") filed an involuntary chapter 7
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 bankruptcy petition against the Debtor.2 On December 24, 2020, the Petitioning
                               Costa Mesa, California 92626




                                                                 13 Creditors filed a Motion for Appointment of Interim Trustee Pursuant to 11 U.S.C. §

                                                                 14 303(g) [Docket No. 12]. The Court entered an order granting the motion on January 5,

                                                                 15 2021 [Docket No. 45]. On January 6, 2021, the Trustee was appointed as the interim

                                                                 16 trustee [Docket No. 50].

                                                                 17           On January 13, 2021, the Court entered an Order Directing: (1) The Clerk of Court

                                                                 18 to Immediately Enter an Order for Relief under Chapter 7; (2) The United States Trustee

                                                                 19 to Immediately Appoint a Chapter 7 Trustee; (3) The Debtor to File All Schedules and

                                                                 20 Related Documentation for Chapter 7 Case within Fourteen Days of the Entry of this

                                                                 21 Order; and (4) Vacating February 16, 2021 Status Conference [Docket No. 68]. On

                                                                 22 January 13, 2021, the Clerk of Court entered an order for relief against the Debtor

                                                                 23 [Docket No. 69], and the Trustee was appointed and accepted her appointment in the

                                                                 24 Debtor's case [Docket No. 71].

                                                                 25

                                                                 26
                                                                      2
                                                                          The Petitioning Creditors also filed an involuntary chapter 7 bankruptcy petition
                                                                 27
                                                                    against Thomas V. Girardi, which is currently pending as Bankruptcy Case No. 2:20-bk-
                                                                 28 21020-BR.


                                                                      2852950.2                                     3                                        MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45            Desc
                                                                                             Main Document    Page 9 of 53



                                                                  1           On December 30, 2020, Frantz filed a Motion for Relief from the Automatic Stay

                                                                  2 Under 11 U.S.C. § 362 ("Stay Relief Motion") [Docket No. 31]. On January 19, 2021, the

                                                                  3 Trustee filed its Opposition to the Stay Relief Motion. On January 20, 2021, the Trustee

                                                                  4 and Frantz stipulated to continue the hearing on the Stay Relief Motion [Docket No. 109].

                                                                  5 On January 21, 2021, the Court entered an order approving the stipulation to continue

                                                                  6 the hearing on the Stay Relief Motion [Docket No. 110]. A hearing on the Stay Relief

                                                                  7 Motion is currently scheduled for March 2, 2021.

                                                                  8           B.     The Debtor's Pending Cases
                                                                  9           As of the filing of the involuntary petition against the Debtor, the Debtor was

                                                                 10 counsel of record in a significant number of cases which were undertaken on a

                                                                 11 contingency fee basis. Unfortunately, by the time the Trustee was appointed in the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 Debtor's case, most of the Debtor's attorneys and staff had resigned or moved on from
                               Costa Mesa, California 92626




                                                                 13 the firm. Accordingly, the Debtor is not in a position where it can continue to represent its

                                                                 14 clients in its pending matters. The protection of the clients' rights has been one of the

                                                                 15 Trustee's highest concerns since her appointment. Accordingly, the Trustee and her

                                                                 16 counsel have initiated discussions with a number of law firms, with the goal of transferring

                                                                 17 some or all of the Debtor's pending cases. See Declaration of Elissa D. Miller.

                                                                 18           The Southern California Gas Leak Litigation is one of the Debtor's most significant

                                                                 19 pending cases. Pursuant to the Joint Representation Agreements, both parties agreed to

                                                                 20 equally share all expenses paid and attorneys' fees recovered from the Southern

                                                                 21 California Gas Leak Litigation. Together, the Debtor and Frantz worked on the Southern

                                                                 22 California Gas Leak Litigation for over five years, with Frantz being actively involved as

                                                                 23 co-counsel. See Declaration of Elissa D. Miller.

                                                                 24           C.     The Purported Pre-Petition Agreement with Abir Cohen Treyzon
                                                                 25                  Salo LLP
                                                                 26           In or about April 2020, ACTS obtained a judgment for approximately $11 million

                                                                 27 against the Debtor on behalf of a client. In October 2020, ACTS filed a turnover action on

                                                                 28 behalf of its client.


                                                                      2852950.2                                      4                                          MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45         Desc
                                                                                            Main Document     Page 10 of 53



                                                                  1           In or about October of 2020, in connection with ACTS' collection efforts on the $11

                                                                  2 million judgment against the Debtor, ACTS and the Debtor purportedly entered into an

                                                                  3 agreement for ACTS to associate into several cases with GK with case files transferred to

                                                                  4 ACTS. See Declaration of Boris Treyzon at ¶ 4, Exhibit 2. According to a partner at

                                                                  5 ACTS, this agreement was not effectuated and none of the files were transferred due to a

                                                                  6 freeze order (the "Freeze Order") directed at ACTS and others that was issued by the

                                                                  7 Honorable Thomas M. Durkin, United States District Court, Northern District of Illinois.

                                                                  8 See id. After the involuntary petition was filed, Judge Durkin lifted the Freeze Order as

                                                                  9 the automatic stay was in effect. See Declaration of Elissa D. Miller.

                                                                 10           In response to the Trustee's demand to ACTS for turnover of property of the

                                                                 11 Debtor's estate and to cease contacting the jointly represented clients in the Southern
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 California Gas Leak Litigation, ACTS referred the Trustee and Frantz to an Assumption
                               Costa Mesa, California 92626




                                                                 13 and Lien Agreement ("Assumption Agreement"), a copy of which is attached hereto as

                                                                 14 Exhibit 3. In the Assumption Agreement, ACTS was given the opportunity to conduct due

                                                                 15 diligence on the Debtor's pending cases and determine which ones it would assume,

                                                                 16 "subject to client consents and ethical compliance." ACTS was also permitted to

                                                                 17 communicate directly with the Debtor's lawyers or staff to determine whether to employ

                                                                 18 them. In exchange for this, the Debtor gave up its economic and contractual rights in the

                                                                 19 cases ACTS decided to assume for only a promise to be reimbursed costs and "quantum

                                                                 20 meruit charges" if there was a recovery to pay them.

                                                                 21           Prepetition, ACTS admitted that it had not assumed representation of any of the

                                                                 22 clients in the Southern California Gas Leak Litigation. Despite not representing the

                                                                 23 clients in Southern California Gas Leak Litigation, ACTS has prematurely—and without

                                                                 24 authorization—filed notices of substitution in the Southern California Gas Leak Litigation.

                                                                 25           D.    The Settlement Agreement with Frantz
                                                                 26           On January 24, 2020, the Trustee and Frantz entered into the Settlement

                                                                 27 Agreement. A true and correct copy of the Settlement Agreement is attached hereto as

                                                                 28 Exhibit "1." The salient terms of the Settlement Agreement summarized as follows:


                                                                      2852950.2                                     5                                     MOTION
                                                                Case 2:20-bk-21022-BR     Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45            Desc
                                                                                          Main Document     Page 11 of 53



                                                                  1           1.   Allocation of Joint Representation Fees. The Settlement Agreement
                                                                  2 defines Joint Representation Fees as all fees that may be received by Frantz or the

                                                                  3 Trustee on account of Frantz's and Debtor's representation of the 8,202 clients in the

                                                                  4 Southern California Gas Leak Litigation, net of referral fees and any common benefit

                                                                  5 assessments. The Trustee is to receive 45% of the Joint Representation Fees less 50%

                                                                  6 of the costs (the "Estate Allocation"), with Frantz to receive 55% of the Joint

                                                                  7 Representation Fees less 50% of the costs (the "Frantz Allocation"). As of the petition

                                                                  8 date, to the extent that Frantz advanced and paid more than 50% of the costs, the

                                                                  9 difference between the amount advanced and paid and 50% shall be credited against the

                                                                 10 Estate Allocation. Postpetition, the Estate is not obligated to provide any services or

                                                                 11 advance any costs, with 50% of the costs advanced and paid by Frantz to be credited
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 against the Estate Allocation. The parties also acknowledge that the Debtor has
                               Costa Mesa, California 92626




                                                                 13 advanced or incurred costs in the Southern California Gas Leak Litigation, with some of

                                                                 14 these costs to be claims in the Debtor's bankruptcy case, and the Estate is to receive

                                                                 15 reimbursement for such costs as part of the Estate Allocation.

                                                                 16           2.   Payment of Allocated Fees. Fees will be made payable to a trust fund
                                                                 17 that Frantz administers. Within 30 days of receipt of funds, Frantz will calculate the

                                                                 18 allocations to the Estate and Frantz, and Frantz will notify the Trustee of the proposed

                                                                 19 allocations. If the Trustee does not object to the proposed allocations in 14 days, Frantz

                                                                 20 will distribute the fees according to the proposed allocation. If there is a dispute among

                                                                 21 the parties, Frantz will reserve the amount necessary to satisfy the Trustee's objection

                                                                 22 and may distribute the remainder if the Trustee's objection is sustained. The parties

                                                                 23 agree to promptly resolve any disputes. If the parties are unable to resolve any disputes

                                                                 24 in 30 days, they will submit their dispute to the Bankruptcy Court.

                                                                 25           3.   Common Defense Benefit Claim. The Trustee and Frantz each retain
                                                                 26 100% of any common defense/benefit fund claim owing to them and are each separately

                                                                 27 responsible for all costs and expenses associated with each of their claims.

                                                                 28


                                                                      2852950.2                                    6                                     MOTION
                                                                Case 2:20-bk-21022-BR      Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45            Desc
                                                                                           Main Document     Page 12 of 53



                                                                  1           4.   Assignment of Interests Free and Clear. Subject to the fee allocation,
                                                                  2 the Trustee will assign all of the Debtor's and Estate's interests in the Southern California

                                                                  3 Gas Leak Litigation to Frantz. The Trustee's assignment is "as-is", "where-is", and

                                                                  4 without representation or warranty of any kind, including without limitation any

                                                                  5 representation or warranty as to the continued representation of the clients in the

                                                                  6 Southern California Gas Leak Litigation. The assignment to Frantz will be free and clear

                                                                  7 of any liens, claims and interests to Frantz pursuant to 11 U.S.C. § 363(f). The

                                                                  8 assignment free and clear of any liens, claims and interests includes but is not limited to

                                                                  9 any purported liens or encumbrances to litigation funders or creditors of the Debtor and

                                                                 10 any purported assignments and transfers by the Debtor. Any claims held by creditors or

                                                                 11 third parties against the Debtor will be asserted only against the Estate Allocation. Frantz
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 is not assuming any liabilities of the Estate or the Debtor.
                               Costa Mesa, California 92626




                                                                 13           5.   Withdrawal and Substitution of Debtor as Counsel. The Trustee will
                                                                 14 take all reasonable steps to cause the Debtor to withdraw as counsel. The Trustee shall

                                                                 15 also coordinate with Frantz to smoothly transition the cases to Frantz and to notify the

                                                                 16 clients of the transition. Frantz agrees and the clients acknowledge and agree that the

                                                                 17 Debtor has a lien in the Southern California Gas Leak Litigation for the Estate Allocation

                                                                 18 and the costs advanced or otherwise incurred by the Debtor. The Debtor's lien will attach

                                                                 19 to any recovery obtained by the clients whether through arbitration award, judgment

                                                                 20 settlement or otherwise. The Trustee is authorized to take all steps necessary to protect

                                                                 21 and preserve the lien on behalf of the Debtor and the Estate.

                                                                 22           6.   Bankruptcy Court Approval. The terms of the Settlement Agreement,
                                                                 23 and the effectiveness thereof, are subject to Court approval.

                                                                 24 / / /

                                                                 25 / / /

                                                                 26 / / /

                                                                 27 / / /

                                                                 28 / / /


                                                                      2852950.2                                    7                                      MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45            Desc
                                                                                            Main Document     Page 13 of 53



                                                                  1 III.      MEMORANDUM OF POINTS AND AUTHORITIES
                                                                  2           A.    The Court Can Approve the Settlement Agreement with Frantz Law
                                                                  3                 Group, APLC
                                                                  4           Federal Rule of Bankruptcy Procedure ("FRBP") 9019(a) provides, in part, that a

                                                                  5 court may approve a compromise per motion by the trustee and after a hearing on notice

                                                                  6 to the debtor, all creditors, and all interested parties. The standard to be applied to the

                                                                  7 approval of a settlement includes the probability of success of any litigation, the

                                                                  8 difficulties in collection on a judgment, the complexity of the matter, the expense,

                                                                  9 inconvenience or delay occasioned by resolution through litigation, and interests of

                                                                 10 creditors, and the reasonableness of the compromise. In re A & C Properties, 784 F.2d

                                                                 11 1377, 1380-81 (9th Cir. 1986).
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           "The bankruptcy court has great latitude in approving compromising agreements."
                               Costa Mesa, California 92626




                                                                 13 See id. In approving a settlement agreement, the court must find that it is fair and

                                                                 14 equitable and the product of good-faith negotiations. See id. Generally speaking, the

                                                                 15 court may defer to the business judgment of the debtor-in-possession or trustee in

                                                                 16 deciding whether to settle a matter. See In re Mickey Thompson Entertainment Group,

                                                                 17 Inc., 292 B.R. 415, 420 (B.A.P. 9th Cir. 2003). The court need not conclude that the

                                                                 18 proposed settlement is the best possible compromise, but only that the settlement is

                                                                 19 "within the reasonable range of litigation possibilities." See In re World Health

                                                                 20 Alternatives, Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006). Similarly, the court need not,

                                                                 21 and should not conduct a "mini-trial" on the compromised claims but simply determine

                                                                 22 that disputes related to those claims exist. See In re Schmitt, 215 B.R. 417, 423 (B.A.P.

                                                                 23 9th Cir. 1997) ("When assessing a compromise, courts need not rule upon disputed facts

                                                                 24 and questions of law, but rather only canvass the issues. A mini-trial on the merits is not

                                                                 25 required."); see also, In re Hermitage Inn, Inc., 66 B.R. 71, 72 (Bankr. D. Colo. 1986)

                                                                 26 ("[T]he court's assessment does not require resolution of the issues, but only their

                                                                 27 identification, so that the reasonableness of the settlement may be evaluated."). It is

                                                                 28


                                                                      2852950.2                                    8                                       MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45          Desc
                                                                                            Main Document     Page 14 of 53



                                                                  1 enough that the court conclude the probability of success is uncertain. See, e.g., In re

                                                                  2 America West Airlines, Inc., 214 B.R. 382, 386 (Bankr. D. Ariz. 1997).

                                                                  3           B.    The Settlement Agreement is Fair and Reasonable
                                                                  4                 1.     The Probability of Success is Uncertain and the Issues are
                                                                  5                        Complex
                                                                  6           The Settlement Agreement resolves complex legal issues and the probability of

                                                                  7 the Trustee's success is not certain. Here, a key legal issue concerns whether the Estate

                                                                  8 has an interest in the prospective fees of the Debtor's contingency cases. However, the

                                                                  9 question of whether the Estate has an interest in these prospective fees from contingency

                                                                 10 cases is a matter of unsettled law. Specifically, the California Supreme Court has only

                                                                 11 ruled on whether a dissolved law firm has an interest in prospective fees from hourly fee
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 matters, finding that the dissolved law firm does not have an interest in hourly fee
                               Costa Mesa, California 92626




                                                                 13 matters. See Heller Ehrman LLP v. Davis Wright Tremaine LLP, 4 Cal. 5th 467, 471

                                                                 14 (2018). The Ninth Circuit reached a similar conclusion regarding hourly fee matters when

                                                                 15 applying Washington D.C. law. See Diamond Tr. of Estate of Howrey LLP v. Hogan

                                                                 16 Lovells US LLP (In re Howrey LLP), 950 F.3d 1200, 1202 (9th Cir. 2020). However, both

                                                                 17 the California Supreme Court and Ninth Circuit noted in dicta that contingency fee cases

                                                                 18 may warrant different treatment. See Heller Ehrman LLP, 4 Cal. 5th at 480, 483; In re

                                                                 19 Howrey LLP, 950 F.3d at 1214-15. In short, these decisions are recent and there

                                                                 20 appears to be no prevailing case law that is directly on point. Thus, it is not certain

                                                                 21 whether the Trustee will ultimately prevail.

                                                                 22           Multiple additional issues exist. If the Settlement Agreement is not approved, the

                                                                 23 parties will likely litigate over the amount the Estate is entitled to under a quantum meruit

                                                                 24 theory for work already performed. Frantz has also indicated the possibility of alleging

                                                                 25 that the Debtor breached its obligations under the Joint Representation Agreements and

                                                                 26 owes Frantz for alleged costs Frantz advanced. Collectively, all of these issues will

                                                                 27 require the Trustee to spend significant time and resources, made even more difficult

                                                                 28 because most of the Debtor's attorneys and staff are no longer working for the Debtor.


                                                                      2852950.2                                     9                                      MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45            Desc
                                                                                            Main Document     Page 15 of 53



                                                                  1 The Settlement Agreement resolves these issues, also resolves the pending Stay Relief

                                                                  2 Motion, and prevents the Estate from incurring crippling fees and costs from protracted

                                                                  3 litigation.

                                                                  4                 2.     There Will Be Delay If Resolution is Through Litigation
                                                                  5           The Settlement Agreement will expedite the recovery to the Estate. As noted

                                                                  6 above, if the Settlement Agreement is not approved, there will likely be lengthy litigation

                                                                  7 between the Debtor and Frantz concerning the Debtor's rights to fees in the Southern

                                                                  8 California Gas Leak Litigation. In addition, the Debtor and Frantz will likely litigate over

                                                                  9 the value of the Debtor's quantum meruit rights and whether the Debtor breached any

                                                                 10 obligations under the Joint Representation Agreements. If litigation ensues, it will very

                                                                 11 likely delay the final recovery to the Estate's creditors. The Estate's costs to recover any
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 assets will further diminish recovery to creditors. In sum, the Settlement Agreement
                               Costa Mesa, California 92626




                                                                 13 prevents extended litigation that will delay the ultimate recovery to the Estate's creditors.

                                                                 14                 3.     The Settlement Agreement is Reasonable and In the Best
                                                                 15                        Interest of Creditors
                                                                 16           The Settlement Agreement is reasonable and in the best interest of the Debtor's

                                                                 17 creditors. Under the Settlement Agreement, the Estate will receive 45% of the fees

                                                                 18 recovered for the clients in the Southern California Gas Leak Litigation. This result

                                                                 19 greatly benefits the Estate. The Debtor and Frantz previously agreed to divide the

                                                                 20 recovered fees 50% each. Here, the Settlement Agreement is entirely reasonable—the

                                                                 21 Estate will receive only 5% less in recovered fees than previously bargained for. As to

                                                                 22 costs, the Estate will ultimately be responsible for 50% of the costs as originally agreed.

                                                                 23 The recovered fees in the Southern California Gas Leak Litigation are expected to be a

                                                                 24 significant asset for the Estate. With the Estate retaining its interest in the recovered

                                                                 25 fees, the Estate's creditors will greatly benefit from approval of the Settlement

                                                                 26 Agreement. In short, the Settlement Agreement is in the best interest of the Debtor's

                                                                 27 creditors because it is reasonable and will likely yield a substantial recovery for the

                                                                 28 Estate.


                                                                      2852950.2                                    10                                      MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45           Desc
                                                                                            Main Document     Page 16 of 53



                                                                  1                 4.     The Settlement Agreement is in the Best Interest of the Debtor's
                                                                  2                        Clients
                                                                  3           The Settlement Agreement is in the best interest of the Debtor's clients. While the

                                                                  4 decision to choose and retain counsel rests with the clients, the Settlement Agreement

                                                                  5 will provide the Debtor's clients in the Southern California Gas Leak Litigation with the

                                                                  6 opportunity to continue with reputable and experienced counsel through Frantz's

                                                                  7 representation. Moreover, the Debtor's clients will be represented by existing co-counsel

                                                                  8 who is already familiar with the case. Together with the Debtor, Frantz has represented

                                                                  9 the clients for over five years. Frantz's experience working on this case and its extensive

                                                                 10 knowledge is invaluable for clients. Moreover, throughout its half a decade of

                                                                 11 involvement in the Southern California Gas Leak Litigation, Frantz communicated
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 extensively with the clients. Thus, given Frantz's extensive experience and familiarity,
                               Costa Mesa, California 92626




                                                                 13 there will be significant disruption to the clients' representation if the Settlement

                                                                 14 Agreement is not approved. See Declaration of Elissa D. Miller. Ultimately, if the clients

                                                                 15 choose to remain with Frantz, they will be represented by counsel who is already

                                                                 16 knowledgeable about the case and the clients and is experienced and qualified. Thus,

                                                                 17 the Settlement Agreement is in the best interests of the Southern California Gas Leak

                                                                 18 Litigation clients.

                                                                 19           C.    The Court Can Authorize the Assignment Under 11 U.S.C. § 363(b)
                                                                 20           Section 363(b) of the Bankruptcy Code empowers a trustee to "use, sell or

                                                                 21 lease…other than in the ordinary course of business, property of the estate…" A

                                                                 22 transaction outside the ordinary course of business is appropriate when proposed in good

                                                                 23 faith and supported by a sound or valid business justification. In consideration of a

                                                                 24 proposed transaction to use or sell property of the estate, courts look at whether the

                                                                 25 transaction is in the best interests of the estate based on the facts and history of the

                                                                 26 case. In re America West Airlines, 166 B.R. 908, 912 (Bankr. D. Ariz.1994) (citing In re

                                                                 27 Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983)). This requires examination of the

                                                                 28 "business justification" for the proposed transaction. In re 240 North Brand Partners,


                                                                      2852950.2                                     11                                      MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45         Desc
                                                                                            Main Document     Page 17 of 53



                                                                  1 Ltd., 200 B.R. 653, 659 (B.A.P. 9th Cir. 1996); In re Ernst Home Center, Inc., 209 B.R.

                                                                  2 974 (Bankr. W.D. Wash. 1997). A trustee's business judgment is subject to great judicial

                                                                  3 deference. See In re Lahijiani, 325 B.R. 282, 289 (B.A.P. 9th Cir. 2005); see also In re

                                                                  4 MF Global, Inc., 535 B.R. 596, 605 (Bankr. S.D.N.Y. 2015); GBL Holding Co., Inc. v.

                                                                  5 Blackburn/Travis/Cole, Ltd., 331 B.R. 251, 255 (N.D. Tex. 2005); In re Psychrometric

                                                                  6 Systems, Inc., 367 B.R. 670, 674 (Bankr. D. Colo. 2007).

                                                                  7           The proposed assignment under the Settlement Agreement is in the best interests

                                                                  8 of the Estate and has been proposed in good faith. The Settlement Agreement

                                                                  9 eliminates the costs the Estate would incur litigating with Frantz over the Estate's rights

                                                                 10 and interests in the Southern California Gas Leak Litigation. Further, the Settlement

                                                                 11 Agreement allows the Estate to maximize its recovery on one of its most significant
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 cases, and on terms that are substantially similar to the Debtor's prepetition Joint
                               Costa Mesa, California 92626




                                                                 13 Representation Agreements. Finally, the Settlement Agreement is the product of the

                                                                 14 Trustee's arms-length negotiations with Frantz, after receiving far inferior proposals from

                                                                 15 other law firms, ranging from 10% to 25% of the total fee, as compared to 45% of the

                                                                 16 total fee. The Settlement Agreement likely represents the best outcome for the Estate.

                                                                 17 In short, there is a valid business justification for the Settlement Agreement. See

                                                                 18 Declaration of Elissa D. Miller. For these reasons, the Court should authorize the

                                                                 19 assignment under the Settlement Agreement under 11 U.S.C. § 363(b).

                                                                 20           D.    The Court May Authorize the Assignment of the Estate's Interests in
                                                                 21                 Free and Clear of Any Liens and Interests Under 11 U.S.C. § 363(f)
                                                                 22           As noted earlier, the Settlement Agreement provides that any creditors of the

                                                                 23 Debtor that may hold an interest in the Debtor's future recovered attorney fees may only

                                                                 24 assert such interests against the Estate Allocation. These claims are unique to the

                                                                 25 Debtor and not Frantz. Simply put, creditors can only assert their claims and interests

                                                                 26 against the Debtor, not against Frantz and the Frantz Allocation. To make clear that

                                                                 27 these creditors' potential interests are only against the Estate Allocation, the Trustee

                                                                 28 seeks Court approval to authorize the assignment contemplated in the Settlement


                                                                      2852950.2                                    12                                      MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45            Desc
                                                                                            Main Document     Page 18 of 53



                                                                  1 Agreement to be free and clear of any liens, claims and interests under 11 U.S.C. §

                                                                  2 363(f).

                                                                  3           The Court has authority to authorize the assignment of the Estate's interests in the

                                                                  4 Southern Gas Leak Litigation to Frantz free and clear of any liens, claims and interests

                                                                  5 under 11 U.S.C. § 363(f). Section 363(f) provides the following:

                                                                  6           (f) The trustee may sell property under subsection (b) or (c) of this section
                                                                              free and clear of any interest in such property of an entity other than the
                                                                  7           estate, only if—

                                                                  8                  (1) applicable nonbankruptcy law permits sale of such property free
                                                                                     and clear of such interest;
                                                                  9
                                                                                     (2) such entity consents;
                                                                 10
                                                                                     (3) such interest is a lien and the price at which such property is to
                                                                 11                  be sold is greater than the aggregate value of all liens on such
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                                     property;
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                                     (4) such interest is in bona fide dispute; or
                                                                 13
                                                                                     (5) such entity could be compelled, in a legal or equitable
                                                                 14                  proceeding, to accept a money satisfaction of such interest

                                                                 15 Because 11 U.S.C. § 363(f) is written in the disjunctive, the Court may authorize

                                                                 16 the assignment free and clear of any interests if any of the conditions are met.

                                                                 17           The Court can authorize assignment of the Estate's interests in the Southern

                                                                 18 California Gas Leak Litigation free and clear of any liens, claims and interests under 11

                                                                 19 U.S.C. § 363(f)(5). Section 363(f)(5) "requires that there be, or that there be the

                                                                 20 possibility of, some proceeding, either at law or at equity, in which the nondebtor could be

                                                                 21 forced to accept money in satisfaction of its interest." Clear Channel Outdoor, Inc. v.

                                                                 22 Knupfer (In re PW, LLC), 391 B.R. 25, 45 (B.A.P. 9th Cir. 2008). The California

                                                                 23 Commercial Code provides for a proceeding where the nondebtor could be forced to

                                                                 24 accept money satisfaction of its interest. Under California Commercial Code § 9610(a),

                                                                 25 "[a]fter default, a secured party may sell…or otherwise dispose of any or all the collateral

                                                                 26 in its present condition or following any commercially reasonable preparation or

                                                                 27 processing." See California Commercial Code § 9610(a). Further, "[a] secured party

                                                                 28 shall apply…the cash proceeds of disposition under Section 9610... [to] the satisfaction of


                                                                      2852950.2                                      13                                       MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45           Desc
                                                                                            Main Document     Page 19 of 53



                                                                  1 obligations secured by the security interest…[and] the satisfaction of obligations secured

                                                                  2 by any subordinate security interest…" See California Commercial Code § 9615(a).

                                                                  3 Here, because any party that potentially holds a security interest in the Estate's fees from

                                                                  4 the Southern California Gas Leak Litigation can be compelled to accept a money

                                                                  5 satisfaction under California Commercial Code §§ 9610(a) and 9615(a), 11 U.S.C. §

                                                                  6 363(f)(5) applies. Thus, the Court may authorize the assignment contemplated in the

                                                                  7 Settlement Agreement free and clear of any liens, claims and interests under 11 U.S.C. §

                                                                  8 363(f)(5).

                                                                  9           E.    Waiver of 14-Day Stay Set Forth in FRBP 6004(h) is Appropriate
                                                                 10           FRBP 6004(h) provides that "[a]n order authorizing the use, sale, or lease of

                                                                 11 property other than cash collateral is stayed until the expiration of 14 days after entry of
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 the order, unless the court orders otherwise." Given the involuntary petition commenced
                               Costa Mesa, California 92626




                                                                 13 against the Debtor, it is in the best interests of the clients in the Southern California Gas

                                                                 14 Leak Litigation to resolve any uncertainty they may have concerning who is representing

                                                                 15 them. Because the Southern California Gas Leak Litigation is ongoing, resolving any

                                                                 16 confusion as quickly as possible is in the best interest of the clients. Further, the Trustee

                                                                 17 and Frantz have learned that another law firm has initiated unauthorized solicitation of the

                                                                 18 parties' clients in the Southern California Gas Leak Litigation. The unauthorized

                                                                 19 solicitation of clients demonstrates the need for the emergency relief requested by the

                                                                 20 Motion. Waiver of the stay under FRBP 6004(h) will further preserve the amount of fees

                                                                 21 the Estate can expect to collect pursuant to the Settlement Agreement. For these

                                                                 22 reasons, waiver of the FRBP 6004(h) stay is appropriate.

                                                                 23           F.    The Trustee Should Be Authorized to Reject Any Agreements with
                                                                 24                 ACTS
                                                                 25           "An executory contract is one 'on which performance remains due to some extent

                                                                 26 on both sides.'" See Unsecured Creditors' Comm. of Robert L. Helms Constr. & Dev.

                                                                 27 Co., v. Southmark Corp., 139 F. 3d 702, 705 (9th Cir. 1998) citing NLRB v. Bildisco &

                                                                 28 Bildisco, 465 U.S. 513, 522-23 n. 6 (1984). According to Treyzon's declaration filed with


                                                                      2852950.2                                    14                                      MOTION
                                                                Case 2:20-bk-21022-BR        Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45              Desc
                                                                                             Main Document     Page 20 of 53



                                                                  1 this Court, any agreement between ACTS and the Debtor was not effectuated when

                                                                  2 ACTS was ordered to stop transferring files by the Freeze Order. Assuming it is a valid

                                                                  3 contract, the Assumption Agreement or any other such agreement is an executory

                                                                  4 contract. Treyzon admitted that as of the Petition Date, there were outstanding

                                                                  5 obligations for both the Debtor and ACTS as none of the file transfers had occurred due

                                                                  6 to the Freeze Order. See Declaration of Boris Treyzon at ¶ 4, Exhibit 2. The Assumption

                                                                  7 Agreement also provides for both parties to cooperate in ACTS' efforts to obtain the

                                                                  8 informed consent of the Debtor's clients in transferring cases to ACTS.

                                                                  9           Section 365(a) of the Bankruptcy Code provides as follows:

                                                                 10           Except as provided in sections 765 and 766 of this title and in subsections
                                                                              (b), (c), and (d) of this section, the trustee, subject to the court's approval,
                                                                 11           may assume or reject any executory contract or unexpired lease of the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                              debtor.
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13           When evaluating whether to authorize rejection of a contract under 11 U.S.C. §

                                                                 14 365(a), courts apply the "business judgment rule." Under the business judgment rule,

                                                                 15 "the bankruptcy court should presume that the [trustee] acted prudently, on an informed

                                                                 16 basis, in good faith, and in the honest belief that the action taken was in the best interests

                                                                 17 of the bankruptcy estate." See Agarwal v. Pomona Valley Med. Group (In re Pomona

                                                                 18 Valley Med. Group), 476 F.3d 665, 670 (9th Cir. 2007). Further, the bankruptcy court

                                                                 19 "should approve the rejection of an executory contract of an executory contract under

                                                                 20 § 365(a) unless it finds that the [trustee's] conclusion that rejection would be

                                                                 21 'advantageous is so manifestly unreasonable that it could not be based on sound

                                                                 22 business judgment, but only on bad faith, whim, or caprice.'" Id. citing Lubrizol Enter. v.

                                                                 23 Richmond Metal Finishers, 756 F. 2d 1043, 1047 (4th Cir. 1985).

                                                                 24           The Court should authorize the Trustee's rejection of the Assumption Agreement.

                                                                 25 There is no benefit accorded to the Estate under the Assumption Agreement. Moreover,

                                                                 26 as set forth above, the Settlement Agreement represents the best outcome for the Estate,

                                                                 27 as it maximizes recovery for the Estate while also protecting the Debtor's clients.

                                                                 28 Rejection of the Assumption is reasonable and is based on the Trustee's business


                                                                      2852950.2                                       15                                         MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45            Desc
                                                                                            Main Document     Page 21 of 53



                                                                  1 judgment. See Declaration of Elissa D. Miller. Accordingly, the Assumption Agreement

                                                                  2 and any other agreements between the Debtor and ACTS regarding the transfer of files

                                                                  3 should be rejected so that the parties can effect the Settlement Agreement.

                                                                  4

                                                                  5 IV.       EMERGENCY RELIEF IS WARRANTED AND APPROPRIATE
                                                                  6           As set forth in greater detail above, the Settlement Agreement is in the best

                                                                  7 interest of the Estate and the Debtor's clients. Relief is necessary on an expedited basis

                                                                  8 because ACTS, in violation of the ethical rules governing California attorneys, has

                                                                  9 recently sent unsolicited emails containing a number of misrepresentations to the

                                                                 10 Debtor's and Frantz's joint clients in the Southern California Gas Leak Litigation seeking

                                                                 11 to convert the clients to its own, despite knowing that the clients are currently represented
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 by both the Debtor and Frantz. Approximately 50 families have been tricked into signing
                               Costa Mesa, California 92626




                                                                 13 retainer agreements with ACTS, and it is feared that more will follow suit as a result of the

                                                                 14 unethical behavior of ACTS. The Court's approval of this settlement will eliminate mass

                                                                 15 confusion that has resulted from ACTS' improper solicitations. The interests of the jointly

                                                                 16 represented clients as well as millions of dollars of fees are at risk. Boris Treyzon admits

                                                                 17 this in his declaration, in which he testifies that if attorneys are permitted to take over the

                                                                 18 Debtor's cases, "Debtor and this bankruptcy estate will lose significant assets and a

                                                                 19 significant amount in fees which would otherwise be available to pay creditors." See

                                                                 20 Declaration of Boris Treyzon at ¶ 8, Exhibit 2. This conduct leaves the Trustee with no

                                                                 21 alternative but to seek emergency relief.3

                                                                 22

                                                                 23 V.        CONCLUSION
                                                                 24           For these reasons, the Trustee respectfully requests that the Court enter an order

                                                                 25 providing for the following relief:

                                                                 26
                                                                      3
                                                                      The Trustee is concurrently filing a complaint against ACTS and Boris Treyzon for
                                                                 27
                                                                    violation of the automatic stay, among other things, and an emergency motion for a
                                                                 28 temporary restraining order.


                                                                      2852950.2                                     16                                        MOTION
                                                                Case 2:20-bk-21022-BR      Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45            Desc
                                                                                           Main Document     Page 22 of 53



                                                                  1           1.    Granting the Motion;

                                                                  2           2.    Authorizing the Trustee to enter into the Settlement Agreement;

                                                                  3           3.    Approving the terms of the Settlement Agreement, a copy of which is

                                                                  4 attached hereto as Exhibit "1";

                                                                  5           4.    Authorizing the Trustee to execute any documents or take any actions

                                                                  6 reasonably necessary to effectuate the terms of the Settlement Agreement;

                                                                  7           5.    Approving the transaction as contemplated in the Settlement Agreement

                                                                  8 pursuant to 11 U.S.C. § 363(b);

                                                                  9           6.    Authorizing and ordering the assignment and transfer of any rights or

                                                                 10 payment to property as contemplated in the Settlement Agreement to be free and clear of

                                                                 11 all claims, liens, encumbrances, or other interests against the Debtor pursuant to 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 U.S.C. § 363(f);
                               Costa Mesa, California 92626




                                                                 13           7.    Authorizing and ordering that any asserted claims, liens, encumbrances, or

                                                                 14 other interests against the Debtor will attach only to the Estate Allocation and not to the

                                                                 15 Frantz Allocation;

                                                                 16           8.    Finding that Frantz is assuming no liabilities of the Estate, the Debtor, or

                                                                 17 any partners, members, attorneys, insiders, affiliates, or employees thereof, whether

                                                                 18 under contract, tort, or otherwise;

                                                                 19           9.    Finding that the Federal Rule of Evidence 502(d) protections for attorney-

                                                                 20 client privilege and work-product set forth in the Settlement Agreement apply;

                                                                 21           10.   Authorizing the waiver of the 14-day period under FRBP 6004(h);

                                                                 22           11.   Rejecting the Assumption and Lien Agreement and any other agreements

                                                                 23 between the Debtor and ACTS as referenced in the Treyzon Declaration pursuant to 11

                                                                 24 U.S.C. § 365(a); and

                                                                 25 / / /

                                                                 26 / / /

                                                                 27 / / /

                                                                 28 / / /


                                                                      2852950.2                                     17                                      MOTION
                                                                Case 2:20-bk-21022-BR      Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45           Desc
                                                                                           Main Document     Page 23 of 53



                                                                  1           12.   For such other relief as the Court may deem just and necessary.

                                                                  2

                                                                  3 DATED: January 25, 2021                 Respectfully submitted,

                                                                  4                                         SMILEY WANG-EKVALL, LLP
                                                                  5

                                                                  6
                                                                                                            By:         /s/ Lei Lei Wang Ekvall
                                                                  7                                               LEI LEI WANG EKVALL
                                                                                                                  Proposed Attorneys for Elissa D. Miller,
                                                                  8                                               Chapter 7 Trustee
                                                                  9

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2852950.2                                   18                                     MOTION
                                                                Case 2:20-bk-21022-BR        Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45         Desc
                                                                                             Main Document     Page 24 of 53



                                                                  1                              DECLARATION OF ELISSA D. MILLER
                                                                  2           I, Elissa D. Miller, declare as follows:

                                                                  3           1.     I am the duly appointed Chapter 7 Trustee in the bankruptcy case of Girardi

                                                                  4 Keese. I am also a partner at the law firm SulmeyerKupetz. I know each of the following

                                                                  5 facts to be true of my own personal knowledge, except as otherwise stated and, if called

                                                                  6 as a witness, I could and would competently testify with respect thereto. I make this

                                                                  7 declaration in support of the Emergency Motion for Order: (1) Approving Compromise

                                                                  8 with Frantz Law Group, APLC Pursuant to Federal Rule of Bankruptcy Procedure 9019;

                                                                  9 (2) Authorizing the Assignment of the Estate's Interests in the Southern California Gas

                                                                 10 Leak Litigation Free and Clear of Liens, Claims and Interests Pursuant to 11 U.S.C.

                                                                 11 § 363; and (3) Rejecting the Assumption and Lien Agreement Between the Debtor and
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 Abir Cohen Treyzon Salo LLP Pursuant to 11 U.S.C. § 365 (the "Motion"). Unless
                               Costa Mesa, California 92626




                                                                 13 otherwise defined in this declaration, all terms defined in the Motion are incorporated

                                                                 14 herein by this reference.

                                                                 15           2.     The Debtor was counsel of record in a significant number of pending cases

                                                                 16 when the Petitioning Creditors commenced the involuntary petition against the Debtor.

                                                                 17 The Debtor undertook these cases on a contingency fee basis.

                                                                 18           3.     By the time I was appointed as the Chapter 7 Trustee, most of the Debtor's

                                                                 19 staff and attorneys had already resigned or moved on from the Debtor. Because of the

                                                                 20 exodus of employees, the Debtor cannot continue to represent its clients in its pending

                                                                 21 matters.

                                                                 22           4.     After my appointment and after the involuntary petition was filed, I appeared

                                                                 23 telephonically at a hearing before the Honorable Thomas M. Durkin, United States

                                                                 24 District Court. At the hearing, Judge Durkin lifted the Freeze Order, as the automatic stay

                                                                 25 was in effect at that time.

                                                                 26           5.     Since my appointment, one of my highest priorities was ensuring that the

                                                                 27 rights of the Debtor's current clients in pending matters were protected. In order to

                                                                 28 protect these clients' rights, I immediately began to interview law firms—with the


                                                                      2852950.2                                          19                               MOTION
                                                                Case 2:20-bk-21022-BR      Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45            Desc
                                                                                           Main Document     Page 25 of 53



                                                                  1 assistance of my counsel—to explore the possibility of transferring the Debtor's pending

                                                                  2 cases. The goal of my discussions with these law firms was to ultimately transfer some

                                                                  3 or all of the pending cases to protect the clients' rights.

                                                                  4           6.   One of the Debtor's most important pending cases is the Southern

                                                                  5 California Gas Leak Litigation. Under Frantz and the Debtor's Joint Representation

                                                                  6 Agreements, the parties agreed to equally share all expenses paid and attorneys' fees

                                                                  7 recovered from the Southern California Gas Leak Litigation. To date, Frantz and the

                                                                  8 Debtor have worked on the Southern California Gas Leak Litigation for over five years.

                                                                  9 Frantz has been actively involved as co-counsel. Because of Frantz's extensive

                                                                 10 involvement in the Southern California Gas Leak Litigation, there will be significant

                                                                 11 disruption to the clients' representation if the Settlement Agreement is not approved.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           7.   Recently, after a series of arms-length negotiations, I entered into the
                               Costa Mesa, California 92626




                                                                 13 Settlement Agreement on behalf of the Estate with Frantz to resolve the Estate's and

                                                                 14 Frantz's claims related to the Southern California Gas Leak Litigation and Joint

                                                                 15 Representations Agreements. A true and correct copy of the Settlement Agreement is

                                                                 16 attached hereto as Exhibit "1."

                                                                 17           8.    The Settlement Agreement is the product of my arms-length negotiations

                                                                 18 with Frantz and will allow the Estate to transfer its pending cases to Frantz, while still

                                                                 19 allowing the Estate to collect 45% of the recovered attorneys' fees from the Southern

                                                                 20 California Gas Leak Litigation less 50% of costs. Prior to entering in the Settlement

                                                                 21 Agreement, I received proposals from other law firms, ranging from 10% to 25% of the

                                                                 22 total fee, as opposed to 45% of the total fee in the Southern California Gas Leak

                                                                 23 Litigation.

                                                                 24           9.   In my opinion and based on my business judgment, the Settlement

                                                                 25 Agreement is in the best interest of the Estate. The Settlement Agreement eliminates the

                                                                 26 Estates' litigation costs against Frantz and maximizes the Estate's recovery on one its

                                                                 27 most significant cases.

                                                                 28


                                                                      2852950.2                                     20                                      MOTION
                                                                Case 2:20-bk-21022-BR       Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45            Desc
                                                                                            Main Document     Page 26 of 53



                                                                  1           10.   In sum, I believe there is valid business justification for the Settlement

                                                                  2 Agreement, as the Settlement Agreement will result in the best outcome for the Estate

                                                                  3 and the Debtor's clients.

                                                                  4           11.   Relief is necessary on an expedited basis because ACTS, in violation of the

                                                                  5 ethical rules governing California attorneys, has recently sent unsolicited emails

                                                                  6 containing a number of misrepresentations to the Debtor's and Frantz's joint clients in the

                                                                  7 Southern California Gas Leak Litigation seeking to convert the clients to its own, despite

                                                                  8 knowing that the clients are currently represented by both the Debtor and Frantz. I am

                                                                  9 informed and believe that approximately 50 families have been tricked into signing

                                                                 10 retainer agreements with ACTS, and it is feared that more will follow suit as a result of the

                                                                 11 unethical behavior of ACTS. Boris Treyzon admits this in his declaration, in which he
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 testifies that if attorneys are permitted to take over the Debtor's cases, "Debtor and this
                               Costa Mesa, California 92626




                                                                 13 bankruptcy estate will lose significant assets and a significant amount in fees which

                                                                 14 would otherwise be available to pay creditors." A true and correct copy of the Declaration

                                                                 15 of Boris Treyzon, filed in support of the Motion for Appointment of Interim Trustee as

                                                                 16 docket number 15, obtained by my counsel's office, is attached hereto as Exhibit "2."

                                                                 17           12.   In my opinion and based on my business judgment, rejection of the

                                                                 18 Assumption Agreement with ACTS is in the best interest of the Estate. There is no
                                                                 19 benefit accorded to the Estate under the Assumption Agreement. A true and correct

                                                                 20 copy of the Assumption Agreement which was sent to me and my counsel by email from

                                                                 21 Boris Treyzon is attached hereto as Exhibit "3."

                                                                 22           I declare under penalty of perjury under the laws of the United States of America

                                                                 23 that the foregoing is true and correct.

                                                                 24           Executed on this 25th day of January, 2021, at Los Angeles, California.

                                                                 25

                                                                 26
                                                                                                                     Elissa D. Miller
                                                                 27

                                                                 28


                                                                      2852950.2                                     21                                       MOTION
Case 2:20-bk-21022-BR   Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45   Desc
                        Main Document     Page 27 of 53




                 EXHIBIT "1"
 Case 2:20-bk-21022-BR         Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                Desc
                               Main Document     Page 28 of 53

                                SETTLEMENT AGREEMENT

        This Settlement Agreement (“Agreement”) is entered into by and between Elissa D.
Miller (“Trustee”), solely in her capacity as trustee of the estate (“Estate”) of Girardi Keese
(“Debtor”), the chapter 7 debtor in case number 2:20-bk-21022-BR (“Bankruptcy Case”)
pending in the U.S. Bankruptcy Court for the Central District of California (“Bankruptcy
Court”), on the one hand, and Frantz Law Group, APLC (“Frantz”), on the other hand. The
Trustee and Frantz may hereinafter be referred to individually as a “Party” and collectively as the
“Parties”.

                                           RECITALS

       WHEREAS, prior to December 18, 2020 (“Petition Date”), the Debtor and Frantz jointly
represented 8,202 victims asserting claims arising out of the 2015 blowout and subsequent
months-long gas leak in Porter Ranch, California (“Southern California Gas Leak Litigation”),
pursuant to agreements including (i) the Porter Ranch Agreement Frantz Law Group, APLC &
Girardi Keese, and (ii) the Attorney-Client Contingent Fee Agreement Addendum (“Joint
Representation Agreements”);

        WHEREAS, Frantz asserts that prior to the Petition Date, the Debtor breached
obligations owed to Frantz, is liable to Frantz for costs Frantz advanced on behalf of the Debtor,
and is not capable of continuing to perform as co-counsel pursuant to the Joint Representation
Agreements;

        WHEREAS, the Trustee asserts that under the Joint Representation Agreements, the
Estate is entitled to 50% of all fees from the Southern California Gas Leak Litigation;

        WHEREAS, an involuntary chapter 7 bankruptcy petition was filed against the Debtor on
the Petition Date, commencing the Bankruptcy Case [Docket No. 1];

        WHEREAS, on December 30, 2020, Frantz filed a motion for relief from the automatic
stay (“Stay Relief Motion”) seeking certain relief relating to the Southern California Gas Leak
Litigation representations [Docket No. 30];

       WHEREAS, on January 5, 2021, the Bankruptcy Court ordered the appointment of an
interim trustee [Docket No. 45]. The Trustee was appointed as interim trustee and accepted her
appointment on January 6, 2020 [Docket No. 46];

        WHEREAS, on January 13, 2021, the Bankruptcy Court entered an “Order Directing:
(1) The Clerk of Court to Immediately Enter an Order for Relief under Chapter 7; (2) The United
States Trustee to Immediately Appoint a Chapter 7 Trustee; (3) The Debtor to File All Schedules
and Related Documentation for Chapter 7 Case within Fourteen Days of the Entry of this Order;
and (4) Vacating February 16, 2021 Status Conference” [Docket No. 68]. On January 13, 2021,
the Clerk of Court entered an order for relief against the Debtor [Docket No. 69], and the Trustee
was appointed and accepted her appointment [Docket No. 70];



                                                1


                                                                                         EXHIBIT "1"
 Case 2:20-bk-21022-BR          Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                  Desc
                                Main Document     Page 29 of 53

      WHEREAS, on January 19, 2021, the Trustee filed her opposition to the Stay Relief
Motion [Docket No. 101], and other parties also have opposed the Stay Relief Motion; and

        WHEREAS, following good faith, arm’s length negotiations, and to avoid the expense,
delay, and risks of litigation, and to ensure continuous representation and a smooth transition for
the clients in the Southern California Gas Leak Litigation, the Parties desire to resolve the
disputes between and among them, subject to the terms and conditions as hereinafter set forth,
and pursuant to Bankruptcy Code section 363 and Federal Rule of Bankruptcy Procedure 9019;

       NOW, THEREFORE, in consideration of the mutual terms and covenants to be
performed by each of the Parties hereto, and subject to approval of this Agreement by the
Bankruptcy Court, the Parties hereby agree as follows:

                                  TERMS AND CONDITIONS

1.     Definitions.

        In addition to the definitions in the Recitals or otherwise in this Agreement, the following
definitions shall apply:

        “Clients” mean all clients of the Debtor and Frantz in the Southern California Gas Leak
Litigation, including any clients that the Debtor purported to assign or otherwise transfer to (or
agree to a substitution of counsel by) any other law firm, provided, however, that Clients shall
not include any client that retains Frantz after the Petition Date and that was not as of the Petition
Date a client of the Debtor or Frantz in the Southern California Gas Leak Litigation (i.e., totally
new clients).

        “Costs” mean all costs relating to the representation of the Clients in the Southern
California Gas Leak Litigation that were to be shared, or in the future would be shared, by the
Debtor and Frantz, including (i) filing fees and other court costs, (ii) expert witness fees and
expenses, (iii) client costs, (iv) discovery-related expenses, including reporter costs, transcript
costs, and costs relating to document production and storage, (v) marketing expenses,
(vi) steering committee contributions, and (vii) all costs and expenses of case management and
accounting. All such costs are subject to documentation.

        “Joint Rep. Fees” mean all fees that may be received by Frantz or the Trustee on account
of the representation of the Clients in the Southern California Gas Leak Litigation, net of
(i) Referral Fees, and (ii) any common benefit assessments.

        “Referral Fees” mean referral fees owing to third parties pursuant to enforceable and
documented referral fee arrangements that were disclosed in writing to both the Debtor and
Frantz. For the avoidance of doubt, Referral Fees shall not include any bonuses, salaries, draws,
distributions, or other compensation or obligations paid or owing to current or former partners,
members, attorneys, insiders, affiliates, or employees of the Debtor.




                                                  2


                                                                                            EXHIBIT "1"
 Case 2:20-bk-21022-BR         Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                   Desc
                               Main Document     Page 30 of 53

2.     Allocation of Joint Rep. Fees.

       a.      All Joint Rep. Fees shall be allocated as follows:

                       To the Trustee for the benefit of the Estate, 45% of the Joint Rep. Fees
                less 50% of Costs (the “Estate Allocation”); and

                       To Frantz, 55% of the Joint Rep. Fees less 50% of Costs (the “Frantz
                Allocation”).

       b.      As of the Petition Date, to the extent that Frantz advanced and paid more than
               50% of the Costs in connection with representing the Clients, the difference
               between the amount advanced and paid and 50% shall be credited against the
               Estate Allocation and in favor of the Frantz Allocation. Postpetition, the Estate
               shall not be obligated to provide any services or advance any Costs, but 50% of
               the amount of Costs advanced and paid by Frantz shall be credited against the
               Estate Allocation and in favor of the Frantz Allocation.

       c.      It is understood and acknowledged that the Debtor has advanced or otherwise
               incurred Costs in the Southern California Gas Leak Litigation, some of which
               may be claims in the Bankruptcy Case, and reimbursement for such Costs will be
               made to the Estate as part of the Estate Allocation.

3.     Payment Of Allocated Fees.

        All Joint Rep. Fees shall be initially payable to a trust fund administered by Frantz.
Within 30 days of receipt, Frantz shall calculate the Frantz Allocation and the Estate Allocation
and notify the Trustee of the proposed allocation. If the Trustee does not object to the proposed
allocation within 14 days after such notice, Frantz shall distribute the Joint Rep. Fees in
accordance with the proposed allocation. If the Trustee does object, Frantz shall reserve such
amount as would be necessary to satisfy the Trustee’s objection, if sustained, and may distribute
the reminder. The Parties agree to attempt to resolve any dispute promptly. If the Parties cannot
resolve their dispute within 30 days, the matter will be submitted to the Bankruptcy Court.

4.     Common Defense Benefit Claim.

       Frantz and the Estate shall separately retain 100% of any common defense/benefit fund
claim owing to them, and each shall be separately responsible for all costs, expenses, and other
charges associated with their respective claims.

5.     Assignment Of All Other Rights / Free And Clear Assignment.

       Subject to the fee sharing agreement set forth above and Section 11 below, all of the
Debtor’s and the Estate’s interests in the Southern California Gas Leak Litigation shall be
assigned to Frantz "as-is", "where-is", and without representation or warranty of any kind by the



                                                 3


                                                                                         EXHIBIT "1"
 Case 2:20-bk-21022-BR         Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                Desc
                               Main Document     Page 31 of 53

Trustee including, without limitation, any representation or warranty as to the Clients or the
continued representation of the Clients by Frantz.

        The assignment to Frantz, including without limitation the Frantz Allocation, shall be free
and clear of all liens, claims, encumbrances, and other interests pursuant to Bankruptcy Code
section 363(f), including but not limited to (i) any purported liens, assignments, encumbrances,
or other purported transfers to litigation funders or other creditors of the Debtor, and (ii) any
purported assignments or transfers (or agreements to a substitution of counsel) by the Debtor.
Any interests of creditors or other third parties that have or may assert claims against the Debtor
shall attach only to the Estate Allocation, and not to the Frantz Allocation. For the avoidance of
doubt, Frantz is assuming no liabilities of the Estate, the Debtor, or any partners, members,
attorneys, insiders, affiliates, or employees thereof, whether under contract, tort, or otherwise.

6.     Withdrawal And Substitution Of Debtor As Counsel and Lien in Favor of the Estate.

        The Trustee shall take all steps reasonably necessary to cause the Debtor to promptly
withdraw as counsel in the Southern California Gas Leak Litigation. The Trustee shall
coordinate with Frantz to provide for the smooth transition of the cases and to notify the Clients
that their cases will be handled solely by Frantz. Frantz agrees and the Clients shall
acknowledge and agree that the Estate has a lien in the Southern California Gas Leak Litigation
for the Estate Allocation and Costs advanced or otherwise incurred by the Debtor. The lien will
attach to any recovery the Clients may obtain in the Southern California Gas Leak Litigation,
whether by arbitration award, judgment, settlement, or otherwise. The Trustee, on behalf of the
Debtor and the Estate, is hereby authorized to take all steps deemed necessary by the Trustee to
protect and preserve the lien.

      Immediately upon execution of this Agreement, the Trustee consents to Frantz
communicating to the Clients the existence and/or terms of this Agreement, provided that prior
to Bankruptcy Court approval of this Agreement, any such communication note that the
Agreement is subject to such approval.

7.     Cooperation.

       The Parties shall cooperate in good faith to effectuate the terms of this Agreement,
including (i) effectuating the transfer of all client and case files to Frantz, (ii) filing of
withdrawals and/or substitutions of counsel, and (iii) preparing, executing or filing any
documents necessary to acknowledge the Estate's lien as set forth in Section 6 of this Agreement.
The Trustee and her counsel shall promptly direct all communications relating to the Southern
California Gas Leak Litigation to Frantz.

       Pursuant to Federal Rule of Evidence 502(d), the order approving this Agreement shall
provide that no communications between the Trustee, Frantz, and their counsel shall constitute a
waiver of the Clients’ attorney-client communications or attorney work product relating to the
Southern California Gas Leak Litigation.




                                                4


                                                                                         EXHIBIT "1"
 Case 2:20-bk-21022-BR          Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45        Desc
                                Main Document     Page 32 of 53

8.     Notices.

        Any notices required hereunder shall be provided in writing by overnight delivery or
email to the following:

              Trustee:

                  Elissa D. Miller
                  c/o SulmeyerKupetz
                  333 S Grand Ave #3400
                  Los Angeles, CA 90071
                  emiller@sulmeyerlaw.com

              with copies to:

                  Lei Lei Wang Ekvall
                  Philip E. Strok
                  Smiley Wang-Ekvall, LLP
                  3200 Park Center Drive, Suite 250
                  Costa Mesa, CA 92626
                  lekvall@swelawfirm.com
                  pstrok@swelawfirm.com

              Frantz:

                  James Frantz
                  Frantz Law Group, APLC
                  402 W. Broadway # 860
                  San Diego, CA 92101
                  JPF@frantzlawgroup.com

              with copies to:

                  Kenneth Chiate
                  K. John Shaffer
                  Eric Winston
                  Quinn Emanuel Urquhart & Sullivan, LLP
                  865 S. Figueroa Street, 10th Floor
                  Los Angeles, CA 90017
                  kenchiate@quinnemanuel.com
                  johnshaffer@quinnemanuel.com
                  ericwinston@quinnemanuel.com




                                             5


                                                                                   EXHIBIT "1"
 Case 2:20-bk-21022-BR           Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45             Desc
                                 Main Document     Page 33 of 53

9.     Entire Agreement.

        This Agreement constitutes the final and entire agreement between the Parties hereto
pertaining to the subject matter hereof and supersedes all prior and contemporaneous
negotiations, discussions, agreements, and understandings of the Parties, whether oral or written,
with respect to such subject matter.

10.    Binding on Successors.

        This Agreement shall be binding upon and inure to the benefit of the successors, assigns,
heirs, executors, administrators, etc. of each of the Parties, including but not limited to any
successor trustee and the Debtor after the case is dismissed or closed.

11.    No Assignments or Delegation of Rights.

       Neither Party hereto has assigned or delegated any rights to any other party or person any
of the rights or interests related to any claim which may be subject to the terms of this
Agreement.

12.    Jurisdiction and Venue.

        Any action to enforce this Agreement must be brought in the Bankruptcy Court. The
Parties each hereby waive their right to trial by jury, if any, in connection with any such legal
action. The Parties consent to entry of a final judgment or order by the Bankruptcy Court as a
core matter.

13.    Modification.

      This Agreement may be modified only by a writing executed by the Party to this
Agreement against whom enforcement of such modification is sought.

14.    Further Assurances.

      The Parties shall take all further acts and sign all further documents necessary or
convenient to effectuate the purpose of this Agreement.

15.    Signature and Execution.

       A signed copy of this Agreement shall have the same force and effect as the original.
This Agreement may be executed in counterparts, each of which is deemed to be an original, but
such counterparts together shall constitute one and the same instrument.




                                                6


                                                                                        EXHIBIT "1"
 Case 2:20-bk-21022-BR          Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                 Desc
                                Main Document     Page 34 of 53

16.    Severability.

        In the event that any court determines that any provision of this Agreement is
unenforceable, the provision at issue shall be enforced to the maximum extent permitted by law,
and all other provisions shall remain in full effect.

17.    Full Authority to Sign Agreement.

        Any individual signing on behalf of any Party hereto expressly represents and warrants to
each other Party that he or she has full authority to do so and to bind such Party hereto and, in the
case of the Trustee, to bind the Estate, subject only to approval of the Bankruptcy Court.

18.    No Penalty for Drafting Agreement.

       No provisions of this Agreement shall be interpreted for or against any Party because that
Party or its legal representative drafted this Agreement.

19.    Parties to Bear Own Costs.

        Each party shall be responsible for the payment of its own costs, attorneys’ fees, and all
other expenses in connection with negotiation, preparation, execution, and approval of this
Agreement. Notwithstanding the foregoing, if arbitration or other legal action is necessary to
enforce the terms of this Agreement, the Party declared to be the prevailing party in such
arbitration or proceedings shall be entitled to its reasonable attorneys’ fees and costs incurred in
enforcing this Agreement.

20.    Recitals Acknowledged.

       The Recitals are true and correct to the best of the Parties’ knowledge, and hereby
adopted by the Parties.

21.    Bankruptcy Court Approval.

        The terms of this Agreement, and the effectiveness thereof, are subject to the approval of
the Bankruptcy Court, after the Parties’ compliance with the notice and hearing requirements of
the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the Local Bankruptcy
Rules. Within five days of execution of this Agreement, the Trustee will file a motion seeking
Bankruptcy Court approval of this Agreement. The Trustee shall request (i) a hearing on an
emergency basis or shortened time, and (ii) that the order approving this Agreement shall be
effective and enforceable immediately upon entry.

        The form and substance of the order approving this Agreement shall be reasonably
acceptable to Frantz, and shall include determinations by the Bankruptcy Court that (i) the
Trustee has authority to enter into this Agreement and to consummate the transactions
contemplated hereby, (ii) the assignment and transfer of any rights to payment or other property
is free and clear of all claims, liens, encumbrances, and other interests against the Debtor,

                                                 7


                                                                                           EXHIBIT "1"
Case 2:20-bk-21022-BR           Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                               Desc
                                Main Document     Page 35 of 53




      (iii) any asserted claims, liens, encumbrances, or other interests against the Debtor shall attach
      only to the Estate Allocation, and not to the Frantz Allocation, (iv) Frantz is assuming no
      liabilities of the Estate, the Debtor, or any partners, members, attorneys, insiders, affiliates, or
      employees thereof, whether under contract, tort, or otherwise, and (v) the Federal Rule of
      Evidence 502(d) protections for attorney-client privilege and work-product set forth in Section 7
      above apply.

             The Hearing on the Stay Relief Motion has been continued until March 2, 2021, and if
      this Agreement is approved, the motion shall be withdrawn.


              IN WITNESS WHEREOF, the Parties hereto hereby execute this Settlement Agreement
      as of the date of final signature below.

      Dated: January 24, 2021                  Elissa D. Miller, Chapter 7 Trustee
                                                                    ,-,~ / /7/
                                                                  r<.
                                                             /) J.,('   I./
                                                           4 {/\        )/
                                        By: ___(_;/i_"'__,.;,1:_1_l,_✓-_--~-_~~_-_·-_...,
                                                                                        _ _ _ _ __




                                               Elissa D. Miller, solely in her capacity as Chapter 7 Trustee
                                               of the Estate


      Dated: January 24, 2021




                                                                    8




                                                                                                     EXHIBIT "1"
Case 2:20-bk-21022-BR   Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45   Desc
                        Main Document     Page 36 of 53




                 EXHIBIT "2"
Case 2:20-bk-21022-BR        Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45            Desc
                             Main Document     Page 37 of 53
   Case 2:20-bk-21022-BR       Doc 15 Filed 12/24/20 Entered 12/24/20 12:32:35       Desc
                                Main Document    Page 1 of 9


    1   Andrew Goodman, Esq. (State Bar No. 115685)
        GOODMAN LAW OFFICES
    2   A PROFESSIONAL CORPORATION
        30700 Russell Ranch Road
    3   Suite 250
        Westlake Village, CA. 91362
    4   TELEPHONE: (818) 827-5169;
        FACSIMILE: (818) 975-5256
    5   E-Mail: agoodman@andyglaw.com
    6   Attorneys for Petitioning Creditors
    7
    8
                                  UNITED STATES BANKRUPTCY COURT
    9
                    CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
   10
   11
        In re:                                         Case No. 2:20-bk-21022-BR
   12
        GIRARDI KEESE a/k/a/ GIRARDI & KEESE,           [Chapter 7]
   13
                                      Debtor.          DECLARATION OF BORIS TREYZON
   14                                                  IN SUPPORT OF PETITIONING
                                                       CREDITORS' EMERGENCY MOTION
   15                                                  FOR APPOINTMENT OF INTERIM
                                                       TRUSTEE PURSUANT TO 11 U.S.C. §
   16                                                  303(g)
   17                                                  Hearing Date:
                                                       DATE: December , 2020
   18                                                  TIME: __ a.m./p.m.
                                                       CTRM: "1668"
   19                                                          255 E. Tempie Street
                                                               Los Angeles, CA. 90012
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                      DECLARATION OF BORIS TREYZON
                                                                                   EXHIBIT "2"
Case 2:20-bk-21022-BR         Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                       Desc
                              Main Document     Page 38 of 53
   Case 2:20-bk-21022-BR         Doc 15 Filed 12/24/20 Entered 12/24/20 12:32:35                Desc
                                  Main Document    Page 2 of 9


    1                               DECLARATION OF BORIS TREYZON
    2           I, Boris Treyzon, hereby declare:
     3          1.      I am, and at times herein mentioned was, a founding partner of Abir Cohen
     4   Treyzon Salo, LLP ("ACTS") and if called to testify I could and testify to the facts stated herein. I
    5    am over the age of eighteen years old. I make this declaration of my own personal knowledge in
    6    support of the Petitioning Creditors' Motion.for Appointment ofan Interim Trustee Pursuant to
    7    11 U.S.C. § 303(g) (''Motion"). If called to testify, I could and would competently testify thereto.
    8           2.      ACTS is a plaintiffs' law firm based in Los Angeles, California. We have twenty
     9   (20) attorneys and twenty five (25) support staff.
    10          3.      There is a currently a "freeze" ordered by Judge Thomas M. Durkin, a US District
    11   Judge for Northern District of Illinois ("Freeze Order").
    12          4.      In or about October of 2020, ACTS and Girardi Keese ("GK") entered into an
    13   agreement whereby ACTS would associate into several cases with GK, with case files transferred
    14   to ACTS. Despite this agreement with GK, files were not transferred over to ACTS by GK,
    15   contrary to the agreement ACTS had with GK. These files likely contain information
    16   indispensable for prosecuting these cases.
    17          5.      As a result of the Freeze Order, ACTS was ordered by Judge Durkin, to stop
    18   transfers of case files from GK. ACTS abided by this order.
    19          6.      If an interim trustee is not immediately appointed to take control of Debtor's files
    20   and retain counsel to evaluate Debtor's cases and/or continue to prosecute cases, I believe there
    21   will be a substantial amount of damage to Debtor's clients and Debtor and/or the Estate will lose
    22   the opportunity to collect substantial attorneys' fees which can be used to pay creditors. As one
    23   example, attached as Exhibit "A" is a copy of a Meet and Confer letter from counsel for
    24   Defendant addressed to me and Jack Girardi, an attorney at GK and brother of Thomas Girardi,
    25   regarding discovery responses, stating that if verified responses, without objections, are not
    26   provided by December 28, 2020, a Motion to Compel Discovery Responses and a Motion to
    27   Deem Admitted all Requests for Admissions. If such a motion is granted, the case, which would
    28   entitle moving party to seek damages against client, likely in thousands of dollars, could be lost or

                                                         -2-
                                         DECLARATION OF BORIS TREYZON


                                                                                              EXHIBIT "2"
Case 2:20-bk-21022-BR         Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                            Desc
                              Main Document     Page 39 of 53
   Case 2:20-bk-21022-BR         Doc 15 Filed 12/24/20 Entered 12/24/20 12:32:35                    Desc
                                  Main Document    Page 3 of 9


         severely jeopardized.
     2          4.      Prior to the litigation in the District Court in Illinois and the filing of the
     3   Involuntary Petition, ACTS, hired, with permission of GK, a number of OK's staff and associate
     4   attorneys who are familiar with these cases. If ACTS were able to obtain the files in the cases

     5   Debtor agreed to us associating in as counsel, ACTS would have the lawyers and staff to actively

     6   and properly litigate such cases, protect the rights of the various plaintiffs and protect attorneys'
     7   fees and costs which may be rightfully payable to Debtor and which would be turned over to the

     8   trustee for the benefit of GK and Thomas Girardi's creditors.
     9          8.      In addition to OK's failure to actively prosecute cases, I have become aware that
    10   other law firms and attorneys are attempting to take over OK's cases and 1 have seen substitutions

    11   of attorney filed in at least one case which was originally prosecuted and settled by GK. If this
    12   continues, Debtor and this bankruptcy estate will lose significant assets and a significant amount
    13   in fees which would otherwise be available to pay creditors.

    14         9.      As a result of ACTS's agreement with GK to associate in as counsel, ACT has
    15   repeatedly been contacted by clients looking for info1mation and reassurances that their cases are
    16   proceeding. Without access to the documents and inforn1ation in files/cases in which we have an
    17   agreement with GK to associate in as counsel, ACTS cannot assist these clients and as stated
    18   above, we risk client finding other counsel and substituting in new counsel in place of GK and
    19   ACTS. If other attorneys substitute into cases, the bankruptcy estate will be damaged. These cases
    20   are assets of GK to the extent work was performed and costs were advanced, and GK would be
    21   accordingly entitled to be paid appropriate fees if there is a successful result or a settlement.
    22   Again, these fees and recovered would then be available to pay creditors of the Estate.
    23           I declare under penalty of pc1jury under the laws of the United States of America that the
    24   foregoing is true and correct.
    25           Executed on this 23'' day in December               L±,;•lifomia

    26                                                    �

    27                                                  Boris Treyzon         /
    28

                                                           - .) -
                                          DECLARATION OF BORIS TREYZON


                                                                                                  EXHIBIT "2"
Case 2:20-bk-21022-BR   Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45   Desc
                        Main Document     Page 40 of 53

Case 2:20-bk-21022-BR   Doc 15 Filed 12/24/20 Entered 12/24/20 12:32:35    Desc
                         Main Document    Page 4 of 9




                            EXHIBIT “A”
                                                                     EXHIBIT "2"
Case 2:20-bk-21022-BR         Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45 Desc
                               Main Document     Page 41 of 53
Case 2:20-bk-21022-BR         Doc 15 Filed 12/24/20 Entered 12/24/20 12:32:35 Desc
                               Main Document    Page 5 of 9




 December 23, 2020                                                                   Christy Kostich
                                                                                 213.330.8793 (direct)
                                                                               323.397.4652 (mobile)
                                                                     Christy.Kostich@wilsonelser.com


Boris Treyzon, Esq.
ABIR COHEN TREYZON SALO, LLP
16001 Ventura Blvd., Ste. 200
Encino, CA 91436-4482
btreyzon@actslaw.com
VIA E-MAIL



Jack Girardi, Esq.
GIRARDI | KEESE
1126 Wilshire Boulevard
Los Angeles, California 90017-1904
jgirardi@girardikeese.com
VIA E-MAIL


 Re:         Thomas Layton v. Mikhail Anoshin, et al.


    MEET AND CONFER REGARDING PLAINTIFF’S FAILURE TO RESPOND TO
                 RASIER, LLC’S DISCOVERY REQUESTS

Dear Counsel:

        On September 11, 2020, Uber Technologies, Inc. served its First Set of Form
Interrogatories, Requests for Admissions, Requests for Production of Documents, and Special
Interrogatories on Plaintiff Thomas Layton. We have granted multiple extensions to your office,
and the last extension granted was to Monday, December 14, 2020. On December 14, 2020,
Plaintiff’s Responses to all aforementioned discovery requests were due, but our office did not
receive any discovery Responses from Plaintiff. On December 16, 2020 we sent Mr. Jack Girardi
a meet and confer letter asking for verified responses, without objections, by December 18, 2020.
As of the date of this correspondence, we still have not received verified responses from Plaintiff.




3481737v.1
                                                                                              EXHIBIT "2"
Case 2:20-bk-21022-BR  Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45 Desc
                        Main Document    Page 42 of 53
  Case 2:20-bk-21022-BR Doc 15 Filed 12/24/20 Entered 12/24/20 12:32:35 Desc
                         Main Document    Page 6 of 9
                                                                                            -2-


         Thus, please provide Plaintiff’s verified responses to Uber Technologies, Inc.’s First Set
  of Form Interrogatories, Requests for Admissions, Requests for Production of Documents, and
  Special Interrogatories by December 28, 2020 without objections or Uber will be forced to file
  a Motion to Compel Discovery Responses, including a Motion to Deem Admitted all Requests for
  Admissions.

         Please feel free to contact me with any questions or to further meet and confer, and I look
  forward to resolving this issue without court intervention.


                                               Very truly yours,

                                               Christy Kostich




  3481737v.1
                                                                                         EXHIBIT "2"
Case 2:20-bk-21022-BR      Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45         Desc
                           Main Document     Page 43 of 53
   Case 2:20-bk-21022-BR    Doc 15 Filed 12/24/20 Entered 12/24/20 12:32:35    Desc
                             Main Document    Page 7 of 9




                                                                              EXHIBIT "2"
Case 2:20-bk-21022-BR      Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45         Desc
                           Main Document     Page 44 of 53
   Case 2:20-bk-21022-BR    Doc 15 Filed 12/24/20 Entered 12/24/20 12:32:35    Desc
                             Main Document    Page 8 of 9




                                                                              EXHIBIT "2"
Case 2:20-bk-21022-BR      Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45         Desc
                           Main Document     Page 45 of 53
   Case 2:20-bk-21022-BR    Doc 15 Filed 12/24/20 Entered 12/24/20 12:32:35    Desc
                             Main Document    Page 9 of 9




                                                                              EXHIBIT "2"
Case 2:20-bk-21022-BR   Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45   Desc
                        Main Document     Page 46 of 53




                 EXHIBIT "3"
Case 2:20-bk-21022-BR         Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                        Desc
                              Main Document     Page 47 of 53




                                   Assumption and Lien Agreement

   This Assumption and Fee Sharing Agreement("Agreement")is between the law firm of Abir,
   Cohen,Treyzon and Salo LLP("ACTS")and Ae law firm of Girardi & Keese(a sole
   proprietorship) and its owner and principal, Thomas Girardi (collectively "Girardi")(all parties
   collectively,"the Parties") whereby, subject to client consents, responsibility for continued
   prosecution of certain pending cases shall be transferred from Girardi to ACTS in consideration
   for agreement from ACTS to undertake representation of these cases. The date by which this
   agreement shall take effect(the "Effective Date" ofthis agreement) shall be November 16,2020.

   1.     Recitals.

          a.      Whereas, ACTS,presently is interested in assuming representation in certain
                  cases that Girardi is presently the attorney of record.

          b.     Whereas, Girardi presently believes that their clients will be best served if
                 representation in certain cases is transferred and taken over by ACTS.

   2.     Due Diligence. Girardi will provide to ACTS all information and documents in its
          possession and control, including, without limitation, documents and information
          reasonably requested by ACTS,that will permit ACTS to determine those cases for
          which it is prepared to assume further case handling Girardi shall ensure that its
          employees cooperate in gathering such documents and information. The information to
          be provided by Girardi to ACTS, which Girardi hereby represents and warrants is true
          and correct, shall include but not necessarily limited to:

          a.      A list of all matters in which Girardi represents clients as of the Effective Date of
                  this agreement, including copies of any contingency fee agreements,fee
                  sharing/referral agreements, and a summary of costs adveinced to date.

          b.      A list of all matters in which Girardi represents clients as of the Effective Date of
                  this agreement where a settlement has been reached but not yet finalized,

          c.      A list of all matters in which Girardi represents clients as ofthe Effective Date of
                  this agreement where litigation funding is involved, including copies of litigation
                  funding agreements and financial reports concerning payments made by such
                  litigation flinders.

          d.      A list of all matters in which Girardi is no longer representing the clients as ofthe
                  Effective Date of this agreement and has served a lien notice, including pertinent
                  information such as case name,case number,identity ofsuccessor counsel and the
                  status of each such case.

          e.      A list of all matters in which Girardi was representing the clients up to and
                  including sixty(60)days prior to the Effective Date ofthis Agreement and the
                  status of such matters, including if any funds remain to be paid thereunder.




                                                                                              EXHIBIT "3"
Case 2:20-bk-21022-BR        Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                        Desc
                             Main Document     Page 48 of 53




         f.     A list of all client funds, including, without limitation, advanced deposits for costs
                and/or legal fees, held in trust by Girardi on behalf of any clients whose cases are
                being transferred subject to this Agreement as ofthe Effective Date of this
                agreement. If any such cases are transferred, with client consent said trust funds
                shall be transferred to the ACTS client trust account.

         g.     A list of all attorneys employed by Girardi as ofthe Effective Date ofthis
                agreement.

   3.    Selection of cases. ACTS,in its sole discretion, and subject to client consents and ethical
         compliance as explained below, shall determine which Girardi cases to assume ("the
         Transferred Case(s)"). Any cases not selected, shall remain the continuing responsibility
         of Girardi & Keese. ACTS and Girardi agree and emphasize that the decision whether
         clients agree to be represented by ACTS belongs solely to the client(s) and any such
         transfer is contingent upon client(s) agreement and consent to such transfer.

   4.    Offers of Employment to Certain Lawyers Employed by Girardi. ACTS,at its sole
         and absolute discretion, shall be permitted to communicate directly with any ofthe
         lawyers and staff currently employed by Girardi for the purpose of determining whether
         they will agree to be employed by ACTS on terms to be agreed to by ACTS and such
         lawyer(s). Nothing contained in this Section 4 or elsewhere shall obligate ACTS to
         communicate with, offer employment to or employ any such lawyers or staff.

   5.    Costs Advanced Agreement and Quantum Meruit. ACTS agrees that, as to any costs
         advanced by Girardi or any time subject to compensation under a Quantum Meruit
         principle of recovery in any given Transferred Case, upon proper documentation, such
         expenses and Quantum Meruit charge shall be reimbursed to Girardi from a future
         recovery, if any. In the event that no recovery is made on any given Transferred Case,
         ACTS shall have no obligation to pay to Girardi any amounts, including, without
         limitation, to reimburse Girardi for any costs or Quantum Meruit charges advanced or
         expended by Girardi in connection with that Transferred Case.

   6.    Communications with Clients and Ethical compliance. The Parties agree to cooperate
         in the efforts of ACTS to obtain the informed consent of Clients that their matters may be
         transferred from Girardi to ACTS. Toward that end, Girardi will provide contact
         information for clients on matters that are identified by ACTS as potential transfer cases,
         and shall introduce such clients to ACTS and facilitate communications intended to
         secure the informed consent ofthe clients. The Parties shall agree in advance to the
         explanation to be provided to the client as for the proposed transfer ofthe case. For any
         matter selected by ACTS and for which the clients agree that the case may be transferred,
         ACTS shall document the disclosure ofthe fee sharing agreement as to each client in
         each such case and shall obtain the written consent ofthe client consistent, and otherwise
         comply with Rule 1.5.1 (a)ofthe California Rules of Professional Conduct. ACTS shall
         provide a copy of said fee sharing agreement/consents to Girardi and the client. Girardi
         and ACTS will work jointly to obtain consent from clients on cases being transferred
         from ACTS.




                                                                                            EXHIBIT "3"
Case 2:20-bk-21022-BR         Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                         Desc
                              Main Document     Page 49 of 53




   7.     Representations and Warranties.

          a.     The Parties represent and warrant that they are legally authorized to enter into this
                 Agreement.

          b.     The Parties represent and warrant that each entity is in good standing with the
                 State of California and the State Bar of California.

          0.     Girardi represents and warrants that the information and documents provided to
                 ACTS relating to the cases, including, without limitation, the information and
                 documents listed in Section 2 above, are true and correct. Girardi acknowledges
                 and agrees that ACTS is relying on the truth and accuracy ofsuch information and
                 documents, which are material to the decision of ACTS to enter into this
                 Agreement and assume any Transferred Cases in accordance herewith.

          d.     ACTS agrees to continuously maintain a Professional Errors and Omissions
                 (malpractice) Policy in the amounts presently maintained.

          e.     ACTS will provide Girardi with quarterly status of Transferred Cases.

   8.     Confidentiality. The terms of this Agreement are strictly confidential and shall not be
          disclosed by Girardi or ACTS,or any oftheir respective agents or representatives, to any
          third parties, absent written consent or court order. Ifthe Parties are asked about this
          Agreement and/or the transfer of cases and/or the status ofthe judgment against Girardi,
          by the media or other third parties, the Parties shall simply say that the matters are the
          subject of a confidential agreement.

   9.     Indemnification.

    10.   No Assumption of Liabilities, ACTS does not assume any liability of Girardi existent as
          ofthe Effective Date by operation ofthis Agreement or otherwise, including, but not
          limited to, any liability owed by Girardi to any of its current or former lawyers or any of
          its current or former clients arising out ofthe holding of any client funds in trust, the
          accounting for holding any client funds held in trust, or any alleged act of legal
          malpractice, breach of fiduciary duty or other professional wrongdoing. Likewise, ACTS
          does not assume any liability to Girardi with respect to any matter not selected to be one
          ofthe Transferred Cases.

    11.   No Modifications Except in Writing. The Parties agree that the agreement can only be
          amended or modified by a writing signed by the parties.

    12.   Notices. In the event of breach or for any other notice purpose, notices shall be as
          follows:


          a.     To ACTS:

                 Boris Treyzon, Esq.




                                                                                              EXHIBIT "3"
Case 2:20-bk-21022-BR           Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45   Desc
                                Main Document     Page 50 of 53




                  Abir Cohen Treyzon Sale, LLP

                  16001 Ventura Blvd., Suite 200

                  Encino, CA 91436

                  btreyzon@actsIaw.com

           b.     To Girardi:

                  Girardi|Keese

                  1126 Wilshire Blvd.

                  Los Angeles, CA 90017



    By signing below, the Parties agree to the terms of the Agreement



    for Abir Cohen Trey^4 Salo, LLP


    Danny AJbir 1/'                     Date
    Managing Partner

    For Girardi |Keese




    Tom Girardi                         Date



    For Thomas V. Girardi, Esq.




    Tom V. Girardi                      Date




                                                                            EXHIBIT "3"
       Case 2:20-bk-21022-BR                      Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                                       Desc
                                                  Main Document     Page 51 of 53



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): EMERGENCY MOTION FOR ORDER:
(1) APPROVING COMPROMISE WITH FRANTZ LAW GROUP, APLC PURSUANT TO FEDERAL RULE OF
BANKRUPTCY PROCEDURE 9019; (2) AUTHORIZING THE ASSIGNMENT OF THE ESTATE'S INTERESTS IN THE
SOUTHERN CALIFORNIA GAS LEAK LITIGATION FREE AND CLEAR OF LIENS, CLAIMS AND INTERESTS
PURSUANT TO 11 U.S.C. § 363; AND (3) AUTHORIZING REJECTION OF THE ASSUMPTION AND LIEN
AGREEMENT BETWEEN THE DEBTOR AND ABIR COHEN TREYZON SALO LLP PURSUANT TO 11 U.S.C. § 365
MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF ELISSA D. MILLER IN SUPPORT will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 January 25, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) January 25, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012

                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 25, 2021 , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                          Service information continued on attached page.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 25, 2021                          Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                                       Desc
                                                  Main Document     Page 52 of 53




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Peter J Mastan peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R Matthai ematthai@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      Ronald N Richards ron@ronaldrichards.com,
       morani@ronaldrichards.com,justin@ronaldrichards.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 123 Filed 01/25/21 Entered 01/25/21 19:33:45                                       Desc
                                                  Main Document     Page 53 of 53


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via E-mail:



Andrew W Zepeda                                        Rafey Balabanian                                 Nano Banc
James J Finsten                                        Edelson PC                                       25220 Hancock Ave., Suite 140
Lurie, Zepeda, Schmalz, Hogan & Martin                 123 Townsend St Ste 100                          Murrieta, CA 92562
1875 Century Park E Ste 2100                           San Francisco, CA 94107                          epadilla@nanobanc.com
Los Angeles, CA 90067                                  rbalabanian@edelson.com                          pdonaldson@nanobanc.com
azepeda@lurie-zepeda.com
jfinsten@lurie-zepeda.com



Abir Cohen Treyzon Salo, LLP                           Law Finance Group, LLC                           LFG Special Investor Group, LLC
c/o: Boris Treyzon                                     591 Redwood Hwy                                  Finance Group Fund II
16001 Ventura Boulevard, Suite 200                     Suite 1200                                       200 South Virginia St., 8th Floor
Encino, CA 91436                                       Mill Valley, CA 94941                            Reno, NV 89501
btreyzon@actslaw.com                                   info@lawfinance.com                              info@lawfinance.com




Corporation Service Company, As                                                                         CT Corporation System, as
Representative                                                                                          Representative
P.O.Box 2576                                                                                            CT Lien Solutions
Springfield, IL 62708                                                                                   330 N. Brand Blvd., Suite 700
801 Adlai Stevenson Dr.                                                                                 Glendale, CA 91203
Springfield, IL 62703                                                                                   UCCSPREP@CSCINFO.com
UCCSPREP@CSCINFO.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
